Title: 21st.
From: Adams, John Quincy
To: 


       All day at home. I am often at a great loss, what to say at the End of a day, in this Journal, of mine: I would place my thoughts upon Persons and things: but Persons I do not often see, and when I am in Company with a new Character, and recollect my Observations upon it, they are for the most part either such as I am afraid I should in future consider as partial and ill natured, or wholly insignificant; and my time is so entirely taken up, in other employments, that I make very few reflections upon things. However this scene of perpetual sameness, which does not agree perfectly with my disposition, will not last very long. The family I am in, presents as perfect a scene of happiness, as I ever saw: but it is entirely owing to the disposition of the persons. A life of Tranquility is to them a life of bliss. It could not be so to me. Variety is my Theme, and Life to me is like a journey, in which an unbounded plain, looks dull and insipid; while it affords greater pleasure to be surrounded by a beautiful valley, altho’ steep and rugged mountains must be overcome, before it can be got at. I know not whether my Choice is the wisest: and it is possible I may live to change it; but such it is, at present.
      